Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This non-final action is in response to applicant’s amendment of 20 June 2021 and RCE of 14 July 2021.  Claims 1-3, 5-10, 20 and 36-40, 42-44 and 45-46 are pending and have been considered as follows.  
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-3, 5-10, 20, 26-40 and 42-43 under 35 USC 103 have been fully considered but they are not persuasive. Specifically, applicant argues: 
However, the combination of Hinman and Robbins does not describe or suggest, at least, controller circuitry configured to: operate in a first mode using a first communication protocol and operate in a second mode using a second communication protocol, wherein the first communication protocol is a cellular protocol having a lower bandwidth than the second communication protocol, and switch operation from the first mode to the second mode when the user equipment is at or below a threshold speed of movement of the user equipment and is within a predetermined distance from fixed infrastructure equipment operating using the second communication protocol, wherein the communication circuitry is configured to receive a first type of data in the first mode and a second type of data in the second mode, whereby the second type of data includes content data comprising firmware updates and/or real-time content. 

The Action relies on the teachings of Hinman and particularly paragraphs 0033-0034 and 0046-0052 as disclosing the claimed switch operation. For instance, the Action asserts that selecting the first or second network type for the mobile communications device based upon a magnitude of movement of the mobile communications device in Hinman is equivalent to the claimed features. However, this teaching of Hinman never takes into account the mobile communications device's distance from fixed infrastructure equipment. In other words, in the claimed invention, the position with respect to the fixed infrastructure equipment is 10 Reply to Office f 4/21/2021considered and not merely whether the user equipment is at or below a threshold speed of movement of the user equipment. 

The Examiner’s Response
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Specifically, applicant argues that the claim recites that the switch operation from the first mode to the second mode when the user equipment is at or below a threshold speed of movement of the user equipment and is within a predetermined distance from fixed infrastructure equipment operating using the second communication protocol, which is not taught by the combination of Hinman as modified by Robbins.  The Examiner respectfully disagrees.  Initially, the Examiner points out that while the claim recites that the mobile communication device is within a predetermined distance from the fixed infrastructure equipment, this predetermined distance is not supported by applicant’s specification as filed.  Applicant points to paragraphs [0050]-[0052] of applicant’s original disclosure for support for this amendment.  However, applicant’s specification as originally filed does not actually support that the mobile communication device is within a predetermined distance, but instead applicant’s specification states that the determination is made if, based on the position of the UE, the UE is within range of the traffic light (infrastructure).  The Examiner points out that when referring to communication protocols, “range” is not typically referring to a predetermined distance, but instead refers to an area wherein the connection to the infrastructure or broadcasting equipment is reachable (in other words, an area where the UE is able to connect to the specific communication protocol).  Based on applicant’s own specification, and therefore the interpretation of the claim based on the specification, the 
Applicant’s arguments with respect to the rejection of claim 44 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 44 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 20 and 36-40, 42-44 and 45-46  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the is within a predetermined distance from fixed infrastructure equipment operating using the second communication protocol” (emphasis added) is new matter.  The recited “predetermined distance” is not supported by applicant’s specification as filed.  Applicant points to paragraphs [0050]-[0052] of applicant’s original disclosure for support for this amendment.  However, applicant’s specification as originally filed does not actually support that the mobile communication device is within a predetermined distance, but instead applicant’s specification states that the determination is made if, based on the position of the UE, the UE is within range of the traffic light (infrastructure).  The Examiner points out that when referring to communication protocols, “range” is not typically referring to a predetermined distance, but instead refers to an area wherein the connection to the infrastructure or broadcasting equipment is reachable (in other words, an area where the UE is able to connect to the specific communication protocol).  As such, the “predetermined distance” is not described in the specification in such a such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-10, 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (US 2014/0235244) in view of Robbins et al. (US 2015/0055627).
As regards claim 1, Hinman teaches a user equipment comprising communication circuitry configured to communicate data with infrastructure equipment and controller circuitry (see at least Abstract; 105; ¶[0032]-[0033]) configured to: operate in a first mode using a first communication protocol (see at least ¶[0032] – “first network type 130”; Figure 1 – the Examiner notes that the first network type is a macro-cell network such as a cell network which corresponds to the first) and operate in a second mode using a second communication protocol (see at least ¶[0032] – communication protocol “second network type 120”; Figure 1 – the Examiner notes that second network type 120 is a small cell network or WiFi which corresponds to the second communication protocol), wherein the first communication protocol is a cellular protocol having a lower bandwidth than the second communication protocol (see at least ¶[0033]-[0040] – the second data network may be of the type that does not have the capacity (or reduced capacity to) handoff sessions whereas the first data network is a cell network that does have such capabilites); and switch operation from the second mode to the first mode when the (see at least ¶[0021]-[0022], [0033]-[0034] and ¶[0043]-[0052).  Hinman does not specifically teach whereby the second type of data includes content data comprising firmware updates and/or real-time content.  However, such matter is taught by Robbins et al. (see at least ¶[0059]-[0066] and ¶[0162]-[0165]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Robbins et al. which teaches whereby the second type of data includes content data comprising firmware updates and/or real-time content with the system of Hinman as both systems are directed to the switching between networks/communication protocols based on a motion state of a device and the use of the teachings of Robbins wherein the data can include content data comprising firmware updates and/or real-time content would allow for a relatively seamless transition between the networks for a user.  
As regards claim 2, Hinman teaches wherein the user equipment is at the threshold speed and the threshold speed of movement of the user equipment is stationary (see at least ¶[0034]).  
As regards claim 3, Hinman teaches wherein the communication circuitry is configured to receive a signal from street furniture indicating that the user equipment is at or below the threshold speed of movement of the user equipment (see at least ¶[0019], [0030] and [0043]).  
(see at least ¶[0026]).  
As regards claim 6, Hinman teaches wherein the communication circuitry is configured to communicate with second user equipment and to act as a relay between the infrastructure equipment and the second user equipment (see at least ¶[0036] and [0049]).  
As regards claim 7, Hinman teaches wherein the controller circuitry is configured to determine the speed of the user equipment (see at least ¶[0033]).
As regards claim 8, Hinman teaches wherein the first communication protocol has a shorter effective range than the second communication protocol (see at least ¶[0032]-[0034]).
As regards claim 9, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 9, wherein Hinman further teaches first controller circuitry configured to: operate in the first mode when the user equipment is stationary (see at least ¶[0019] and [0032]-[0034]). 
As regards claim 10, Hinman teaches infrastructure equipment (see at least ¶[0019] and [0032]-[0039]) comprising: communication circuitry configured to communicate data with user equipment (see at least ¶[0036]-[0039]); and interface circuitry configured to receive information defining a status of an indicator in a network of signalling indicators, wherein the communication circuitry is further 3Docket No. 520391US Preliminary Amendment configured to initiate a connection with the user equipment depending on the received information defining the status of the indicator, the status anticipating that the user equipment is (see at least ¶[0036]-[0046]), wherein the communication circuitry is configured to transmit a first type of data in the first mode and a second type of data in the second mode (see at least ¶[0032]-[0034]).  Hinman does not specifically teach whereby the second type of data includes content data comprising firmware updates and/or real-time content. However, such matter is taught by Robbins et al. (see at least ¶[0059]-[0066] and ¶[0162]-[0165]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Robbins et al.  whereby the second type of data includes content data comprising firmware updates and/or real-time content with the system of Hinman as both systems are directed to the switching between networks/communication protocols based on a motion state of a device and the use of the teachings of Robbins wherein the data can include content data comprising firmware updates and/or real-time content would allow for a relatively seamless transition between the networks for a user.  
  As regards claim 20 and 36, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 20 and 36, with claim 1 being drawn to user equipment, claim 20 being drawn to a corresponding method and claim 21 being drawn to corresponding non-transitory storage medium 
Claims 37-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (US 2014/0235244) in view of Robbins et al. (US 2015/0055627) and further in view of Varun Singh et al. “Predictive Buggering for Streaming Video in 3G Networks”.

(see at least ¶[0019] and [0032]-[0034]).  Hinman as modified by Robbins et al. do not specifically teach the controller circuitry is configured to: determine the amount of the content data required to reproduce in real- time when transitioning between communicating with the infrastructure equipment and the second infrastructure equipment; and download the amount of the content data from the infrastructure equipment.  However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. going to the controller circuitry is configured to: determine the amount of the content data required to reproduce in real- time when transitioning between communicating with the infrastructure equipment and the second infrastructure equipment; and download the amount of the content data from the infrastructure equipment with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claim 38, Hinman as modified by Robbins et al. do not specifically teach wherein when moving between the infrastructure equipment and the second infrastructure equipment, the controller circuitry is configured to reproduce the content data; monitor the amount of non-reproduced downloaded content data; and when the amount of remaining downloaded content data is at or below a threshold value, the communication circuitry is further configured to download further content data over a (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. which teaches wherein when moving between the infrastructure equipment and the second infrastructure equipment, the controller circuitry is configured to reproduce the content data; monitor the amount of non-reproduced downloaded content data; and when the amount of remaining downloaded content data is at or below a threshold value, the communication circuitry is further configured to download further content data over a network with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claim 39, Hinman as modified by Robbins et al. do not specifically teach wherein the further network is a cellular network. However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. going to wherein the further network is a cellular network with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claim 40, Hinman as modified by Robbins et al. do not specifically teach wherein the further content data is at a bitrate less than the content data downloaded from the infrastructure equipment.  However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. going to wherein the further content data is at a 
As regards claims 42 and 43, please see the rejections above with respect to claims 37 and 38 which are commensurate in scope to claims 42 and 43 with claims 37 and 38 being drawn to user equipment and claims 42 and 43 being drawn to a corresponding method.  

Allowable Subject Matter
Claims 44-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667